LACOMBF,: Circuit Judge.
Defendant is selling a chain grip for automobile wheels, which is substantially an infringement of the complainant’s-patent. Connected to one of the side members of each chain grip which it sells is a- short leather strap-with snap hooks at both ends, and the purchaser is given at the time of delivery of the article ■a printed notice which instructs him to-use this strap so as to-anchor the grip to a spoke, of the wheel and thus prevent its creeping. It is contended that by so doing infringement is avoided. This contention has been overruled in other, causes which came before this court, although no more was written in those causes than-a brief indication of-the disposition made of the motion. I concur with the opinion of Judge Killits in Weed Chain Company v. Cleveland Company (August 9, 1910) 196 Fed. 213, and do not think it necessary to add anything to its discussion of the single point here presented.
The -motion' is granted.